 

w.t»,._.u_..e,m¢....\.....hs, ___ . ,

AO 106 (Rev. 04/10) Application for a Search Wan'ant

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Case No. ii ici M:S &9( b

Red and black thumb-drive with the words "Course.com" on one side and
a white string attached.

VV\/\./\./\/

cuRRENTLv LocATED AT ssA ole oFFlcE, GREENSBoRo, Nc
APPLICATION FOR A SEARCH WARRANT

l, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (idenrijj» the person or describe the
property to be searched and give its location).'

See Attachment A (incorporated herein)

located in the Midd|e District of North Caro\ina , there is now concealed (identijj/ the

person or describe the property to be seized)!
See Attachment B (incorporated herein)

 

The basis for the search under Fed. R. Crim. P. 4l(c) is (eheck one or more):
I!{ evidence of a crime;
d contraband, fruits of crime, or other items illegally possessed;
E{property designed for use, intended for use, or used in committing a crime;
ij a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section O/jfense Descrl'ption
18 U.S.C. 641 Theft of Government Funds
18 U.S.C. 1028A Aggravated ldentity Theft
18 U.S.C. 1343 Wire Fraud
The application is based on these facts:
See attached aft”ldavlt.

d Continued on the attached sheet.

D Delayed notice of days (give exact ending date if more than 30 ays: __ ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attac d heet.

J`_/-¢

 

 

 

/ Applicant’s signature
Manue| Pina, Specia| Agent, SSA O|G

 

Printed name and title

Swom to before me and signed in my presence

Date: \la\a`!|¢i 10'65 w

City and State; Durham, North Caro|ina Joe L. Webster, United States Magistrate Judge

Printed name and title

 
   

/ iiua'gevs signature

 

Case 1:19-mi-00022-.]LW Document 1 Filed 01/22/19 Paoe 1 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

iN THE MATTER oF THE sEARcH

oF; RED AND BLACK THUMB-DRIVE

wiTH THE woRDs “coURsE.coM"

oN oNE sIDE AND A wHITE sTRiNG 1;19MJ&3 “ l
ATTACHED, oURRENTLY LoCATED

AT ssA oIG oFFicE, GREENsBoRo,

NoRTH oARoLINA

 

AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A WARRANT TO
SEARCH AND SEIZE ELECTRONIC MEDIA

1. I make this affidavit in support of an application under Rule 41 of the
Federal Rules of Criminal Procedure for a search Warrant authorizing the
examination of an electronic device, that is, a thumb-drive which is currently in law
enforcement possession (“Subject Device”). The proposed warrant would
authorize the forensic examination of the Subject Device for the purpose of
identifying electronically stored data more particularly described in Attachment B.

2. Because this affidavit is being submitted for the limited purpose of
securing a search Warrant, I have not included each and every fact known to me
concerning this investigation Instead, l have set forth facts that l believe are
necessary to establish probable cause to believe that Violations of federal criminal
offenses, including 18 U.S.C. § 641 (Theft of Government Funds), 18 U.S.C § 1343
(Wire Fraud), and 18 U.S.C § 1028A (Aggravated ldentity Theft), have been
committed and that evidence of such violations is located within the Subject

Device. The statements contained in this affidavit are based upon my

CaSe 1:19-mi-00022-.]LW Document 1 Filed 01/22/19 Paoe 2 of 14

.,..`., …..A .. r._ ...,,….s>.., }.‘..“..N,_M ,,~,,.., . t , 7 l |

investigation, information provided by other law enforcement personnel, and on my

experience and training as a Special Agent,

_B__ALKMD

3. l am a Special Agent with the U.S. Social Security Administration
(SSA), Office of Inspector General (OIG), and have been since June 2011. l have
been a Special Agent With other federal agencies since September 2005 and a law
enforcement officer since 1999. As part of my duties as a Special Agent With SSA
OIG, I investigate the theft and misuse of Social Security funds more fully described
below.

4. SSA is an independent agency of the federal government that
administers Social Security, a social insurance program consisting of retirement,
disability, and survivors' benefits The SSA also administers the Supplemental
Security Income (SSI) program, Which is needs-based, for the aged, blind, or
disabled.

IDENTIFICATION OF THE DEVICE TO BE EXAMINED

5. The property to be searched is a red and black thumb-drive With the
Words “Course.com” on one side of the thumb-drive and a White string attached for
use as a lanyard. Attached to one end of the lanyard is a sticky note containing a
handwritten password. The Subject Device is currently located in an evidence
locker located at the SSA OIG office, 4900 Koger Blvd, Suite 149 Greensboro, North

Carolina 27 407.

CaSe 1:19-mi-00022-.]LW Document 1 Filed 01/22/19 Paoe 3 of 14

 

6. The requested search Warrant Would authorize the forensic
examination of the Subject Device as described in Attachment A, for the purpose
of identifying and seizing the electronically stored data within the Subject Device
for further investigative analysis as described in Attachment B.

PROBABLE CAUSE

7 . In or around August 2017, SSA OIG in Greensboro, North Carolina
received an allegation regarding an SSA employee at the Fayetteville, North
Carolina SSA office who Was creating Automated One Time Payments (AOTP) on
SSI beneficiary accounts and having the payments direct deposited into five
different bank accounts that were not associated with the intended beneficiaries
This employee created forty-eight AOTPs, causing approximately $330,000 in SSI
funds to be deposited into the five unassociated bank accounts The use of the
beneficiary information occurred without the knowledge and consent of the
beneficiaries

8'. Utilizing the electronic SSA system and various bank records, further
investigation uncovered four additional bank accounts as Well as additional SSI
funds that were deposited into those accounts. Between approximately August
2010 and April 2018, over $750,000 in SSI funds were deposited into those nine
bank accounts. All accounts Were owned or controlled by Stephanie CHAVIS, who
was employed as an Operations Supervisor at the Fayetteville SSA office. Further

analysis showed the stolen funds from those nine bank accounts Were transferred to

CaSe 1:19-mi-00022-.]LW Document 1 Filed 01/22/19 Paoe 4 of 14

 

CHAVIS’s personal bank account. The majority, if not all, of the transactions Were
conducted on computers

9. During an interview With SSA OIG on May 8, 2018, CHAVIS admitted
to causing the benefits of SSA beneficiaries to be deposited into bank accounts she
controlled. At the time, CHAVIS only admitted to owning/controlling the five bank
accounts discovered during the initial investigation When asked about additional
accounts CHAVIS denied the existence of any other bank accounts CHAVIS
admitted to using her supervisory position to influence other SSA employees to
create the AOTPs and have them deposited into her bank accounts CHAVIS
denied that anyone else was involved in, or Was aware of, her scheme. After the
interview, SSA placed CHAVIS on administrative leave.

10. On October 18, 2018, a federal grand jury sitting in the Eastern
District of North Carolina returned a thirteen-count indictment against CHAVIS
alleging violations of Title 18, United States Code, Sections 641, 1028A, and 1343.
After the indictment, SSA changed CHAVIS’s employment status from
administrative leave to indefinite suspension Arraignment is currently scheduled
for the February 12, 2019 term of court.

11. While cleaning out CHAVIS’s work area, the Fayetteville North
Carolina SSA office District Manager (DM) discovered the Subject Device inside a
file cabinet drawer that contained CHAVIS’s personal mail. The DM immediately

secured the Subject Device and mailed it to the SSA OIG office in Greensboro.

CaSe 1:19-mi-00022-.]LW Document 1 Filed 01/22/19 Paoe 5 of 14

 

12. The Subject Device is currently in storage inside the evidence room
located at the SSA OIG office in Greensboro. ln my training and experience, l know
that the device has been maintained in a manner in which its contents are, to the
extent material to this investigation, in substantially the same state as they were
when the Subject Device first came into the possession of the SSA OIG
Greensboro, North Carolina office.

13. Based on this investigation and my previous knowledge and
experience, I know that employees involved in this type of fraud routinely use
computers and other electronic equipment, such as thumb-drives to obtain and
store bank account information, accounting ledgers, personal identifying
information (“PII”), and other identifiers needed to execute the fraud scheme.

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

14. Based on my knowledge, training, and experience, I know that
electronic devices, including thumb-drives can store information for extended
periods This information can sometimes be recovered with forensic tools.

15. The thumb-drive to be examined may contain digital data related to
the subject violations in many electronic forms (e.g., electronic records and
documents). These constitute both the means of committing and evidence of wire
fraud, theft of government property, and aggravated identity theft. The Subject
Device is, therefore, Subject to search and seizure pursuant to Rule 41(e)(2)(B), and

may be retained as evidence and as an instrumentality used in the commission of a

CaSe 1:19-mi-00022-.]LW Document 1 Filed 01/22/19 Paoe 6 of 14

 

crime for a reasonable period of time and must be examined, analyzed, and tested to
preserve its evidentiary value.

16. Probable Cause - I submit that there is probable cause to believe those
records that Were once stored on the Subject Device may still be stored on it
because l know, based on my knowledge, training, and experience, that electronic
files or remnants of such files can be recovered months or even years after they
have been downloaded onto a storage medium, deleted, or viewed. Electronic files
downloaded to a storage medium can be stored for years at little or no cost. Even
when files have been deleted, they can be recovered months or years later using
forensic tools, unless the file is overwritten by a newly saved file, This is so because
When a person “deletes” a file, the data contained in the file does not actually
disappear; rather, that data remains on the storage medium until it is overwritten
by new data. Therefore, deleted files, or remnants of deleted files, may reside in
free space or slack space--that is, in space on the storage medium that is not
currently being used by an active file_for long periods of time before they are
overwritten.

17. Forensic Ei)idence - As further described in Attachrnent B, this
application seeks permission to locate not only electronically stored information
that might serve as direct evidence of the crimes described on the warrant, but also
forensic evidence that establishes how the Subject Device was used, the purpose
of its use, who used it, and when. There is probable cause to believe that this

forensic electronic evidence might be on the Subject Device because:

CaSe 1:19-mi-00022-.]LW Document 1 Filed 01/22/19 Paoe 7 of 14

 

a. Data on the storage medium can provide evidence of a file that was
once on the storage medium but has since been deleted or edited, or
of a deleted portion of a file (such as a paragraph that has been
deleted from a word processing file).

b. Forensic evidence on a device can also indicate who has used or
controlled the device. This “user attribution” evidence is analogous
to the search for “indicia of occupancy” while executing a search
warrant at a residence.

c. A person with appropriate familiarity with how an electronic device
works may, after examining this forensic evidence in its proper
context, be able to draw conclusions about how electronic devices
were used, the purpose of their use, who used them, and when.

d. The process of identifying the exact electronically-stored
information on a storage medium that are necessary to draw an
accurate conclusion is a dynamic process Electronic evidence is not
always data that can be reviewed by a review team and passed
along to investigators Whether data stored on a computer is
evidence may depend on other information stored on the computer
and the application of knowledge about how a computer behaves.
Therefore, contextual information necessary to understand other .

evidence also falls within the scope of the warrant.

CaSe 1:19-mi-00022-.]LW Document 1 Filed 01/22/19 Paoe 8 of 14

 

e. Further, in finding evidence of how a device was used, the purpose
of its use, who used it, and when, sometimes it is necessary to
establish that a particular thing is not present on a storage
medium.

18. Time Requ,ired for an Examination - As noted above, not all evidence
takes the form of documents and files that can be easily viewed on site. Analyzing
evidence of how a device has been used, what it has been used for, and who has
used it requires considerable time, As explained above, because the warrant calls
for forensic electronic evidence, it is exceedingly likely that it will be necessary to
thoroughly examine storage media to obtain evidence. Modern storage media can
store large volumes of information

19. Nature of examination - Based on the foregoing, and consistent with
Rule 41(e)(2)(B), the warrant l am applying for would permit the examination of the
Subject Device consistent with the warrant. The examination may require
authorities to employ techniques including but not limited to computer-assisted
scans of the entire storage media, that might expose many parts of the device to
human inspection in order to determine whether it is evidence described by the
warrant.

20. Momner of Execution - Because this Warrant seeks only permission to
examine a device already in law enforcement possession, the execution of this

warrant does not involve the physical intrusion onto a premises Consequently, l

CaSe 1:19-mi-00022-.]LW Document 1 Filed 01/22/19 Paoe 9 of 14

submit there is reasonable cause for the Court to authorize the execution of the

warrant at any time in the day or night.

CaSe 1:19-mi-00022-.]LW Document 1 Filed 01/22/19 Paoe 10 of 14

 

 

M_CLM
21. Based upon the foregoing and upon my training and experience, I
submit that there is probable cause to believe that evidence, fruits and
instrumentalities of violations or attempted violations of 18 U.S.C. §§ 641, 1028A,
and 1343, may be located within the Subject Device. Wherefore, l request that
the Court issue a search warrant authorizing examination of the Subject Device

as described in Attachment A to seek the items described in Attachment B.

Respectfully submitted,

/M…

MANUEL)#INA

Special Agent

Social Security Administration
Office of the Inspector General

Subscribed and sworn to before me on :Y-RN\AQ.VV» ga `, . 2019. 101 05-'{\;M

    

Aiz'L`E JdE'L. wEBsTER
UNITED ATEs MAGISTRATE JUDGE
MIDDLE DisTRIoT oF NoRTH oARoLINA

10

CaSe 1:19-mi-00022-.]LW Document 1 Filed 01/22/19 Paoe 11 of 14

 

ATTACHMENT A
PROPERTY TO BE SEARCHED

This warrant authorizes the forensic examination and evaluation of the
following device for the purpose of locating, identifying, and recovering
electronically stored information, as described more fully in Attachment B,
incorporated herein:

One red and black colored thumb-drive with the words “Course.com” on one side of
the thumb-drive and a white string attached for use as neck lanyard. The device is
currently located in an evidence locker located at the SSA/OIG office at 4900 Koger
Blvd, Suite 149 Greensboro, North Carolina 27 407.

 

 

 

ll

CaSe 1:19-mi-00022-.]LW Document 1 Filed 01/22/19 Paoe 12 of 14

 

ATTACHMENT B

PROPERTY TO BE SEARCHED AND/OR SEIZED

This warrant authorizes (i) the search of the property identified in
Attachment A and (ii) authorizes the seizure of:

(a) evidence of violations of Title 18, United States Code, Sections 641,
1028A, and 1343 (“Subject Violations”), which Were committed
between in or around August 2010 and in or around April 2018, or at
earlier times by STEPHANIE CHAVIS;

(b) any item constituting contraband due to the subject violations fruits of
the Subject Violations, or other items possessed whose possession is
illegal due to the Subject Violations; or

(c) any property designed for use, intended for use, or used in committing
any Subject Violations.

In the form of the following:

1.

Records identifying the individual(s) using the device, and any of
his/her personal or business contacts or associates (however and
wherever written, stored, or maintained), including contact lists
buddy lists email lists instant message/direct message names
and/or user id’s electronic identification numbers and passwords;

Communication records relating to the Subject Violations including
images/screenshots of SMS (text) messages images/screenshots of
SMS (text) messages MMS messages direct messages
photographs and social media postings;

Financial records relating to the Subject Violations including
signature cards account applications bank account numbers
account statements assets and money transfer transactions

Recordkeeping materials relating to the Subject Violations
including, spreadsheets, logs notes text files, books payment
receipts ledgers lists and any other transaction records;

All photographs images and/or videos related to the Subject

Violations;

12

CaSe 1:19-mi-00022-.]LW Document 1 Filed 01/22/19 Paoe 13 of 14

 

6. All data and information that has been deleted by the user of the
device and evidence of user attribution showing who used or owned
the device at the time the things described in this Warrant Were
created, edited, or deleted, such as logs phonebooks, saved
usernames and passwords documents and browsing history.

As used above, the terms “records” and “information” include all of the
foregoing items of evidence in whatever form and by whatever means they may
have been created or stored, including any form of computer or electronic storage

(such as flash memory or other media that can store data) and any photographic
form.

13

CaSe 1:19-mi-00022-.]LW Document 1 Filed 01/22/19 Paoe 14 of 14

